Honorable Ii. Pat Edwards
Civil District   Attorney
Hall of Recotids
Dallas, Texas
Dear Sir:
                                 Opinion Number O-3774
                                 Re: Proceeds of bond
                                       funds of Common
                                       School Districts.
          We acknowledge receipt  of your opinion re-
quest of recent date and quote from your letter   as
followe?
            "The Reinhardt CommonSchool District
     No. 16 of Dallas County, In the Fall of 1940,
     by an election     duly called and held, voted
     favorably    for the issuance of $35,000.00
     Schoolhouse Bonds 'for the purpose of provld-
     ing funds to be expended in payment of accounts
     legally   contracted   in constructing    and equlp-
     ping a'public    free school building of materi-
     als other than wood; installing        necessary
     sanitary Improvements and purchasing addition-
     al school grounds in and for said district',
     In the ptieparation of preliminary       orders and
     for the 'purpose of presenting the bond trane-
     eript to your department for approval,         the
     School Board hired and paid W. P. Dumaa, an
     attorney-at-law     of Dallas County, Texas, the
     sum of $150.00 attorney's      fee, and also paid
     the sum of $74.50 for the printing        of the
     bonds.    When the bonds were offered for sale
     on March 15, 1941, a joint bid was received
     from Jam&s, Stayart & Davis, Inc. and Beckett,
     G,llbert & Co., Inc., a true and correct         copy
     of which is herewith enclosed,       and which bid
     you will observe wa8 contingebtupon         the 'si-
     multaneous acceptance by the Board of True-
     t;ees of the District    of the attached contraot.
Honorable   R. Pat Edwards, page 2 (O-3774)


     By paragraph 2 of the attached contract it
     appears these alleged bond buyers agreed that
     at thelr expense and with the assistance       of
     the trustees   @to secure and compile all nec-
     essary data and Information and to prepare
     all necessary forms and to do all things nec-
     essary to a full and fair presentation      of
     application  for the sale of said bonds by
     the District   to the State Board of Education
     for InvCstment In the Permanent School Fund’,
     and In consideration    of such servicers it ap-
     pears from the contract that the Board of
     Trustees agreed to pay the purported buyers
     the sum of $500.00 caah.     And, It will be
     observed further that this contract provided
     that this sum Ishould be paid regardless     of
     whether the bonds were delivered     to these
     purported buyers or to the State Board of
     Education.
            “As stated above, the Board of Trustees
     had already contracted     to pay Mr. Dumae~the
     8um of $150.00 attorney’s      fee for preparing
     the bond transcript     and presenting    the same
     to your department, and the sum of $74.50’
     expense of printing the bonda, and a6 ehown
     by the attached letter from James, Stayart
     & Davla, Inc. on March 15ti-1, 1941, when this
     contract in question was entered into, the
     School District    had already prepared to a
     great extent the Application       Form for pre-
     senting the bonds to the State Board of Edu-
     cation,   so that it was necessary to do very
     little   to complete this minor part of the
     proposed services.      Therefore,    aa explained
     by these buyera, their services        consisted
     in this reepect    ‘almost solely of the prl-
     mary part of the within described full and
     fair presentation     of Application’.      This is-
     8ue of bond8 was duly purchased by the State
     Board of Education for the price of par and
     accrued Interest    plus a premium of $519.99.
     The County Superintendent of Schools was not
     advised of this contract,      and subsequent to
     the receipt    of the purchaee price of the
     bonds from the State Board of Education,
     he joined in the payment of the attorney’s
     fee and cost of printing the bonds, but
Honorable H. Pat Edwards, page 3 (O-3774)


     when presented wfth a request to join with
     the,Trustees   in the payment of $500.00 to
     these alleged bidders for their so-called     ,,
     servibes,~ the effect  of which was to require'
     V;he State Board of Education to bid above
     par and accrued Interest   for the bonds, re-
     fused to authorize such payment and addressed
     an Inquiry to this office   as to the legality
     of~paylng from the proceeds of thfs bond is-
    <sue, $500.00 for alleged servfces   under this
     contract hereto attached.     The School Board
     has no funds other than the proceeds of this
     bond issue from which payment may be made.
                       *   *   +   *   *   *

            "Can the trustees of a common school
     district   pay out of the bond account, which
     had been legally    voted by the people of this
     district,   a fee to proposed bond buyers for
     compiling data and information    on required
     forms and such other things as might be nec-
     essary for a full and fafr presentatfon     of
     fLppllcatlon for the sale of such bonds to
     the State Board of Educatfon for Investment
     l.n the Permanent School Fund?"
             This department has heretofore     held that all
absolutely    necessary expenses inourred in the issuance
and sale of bonds may be pafd out of the proceeds re-
ceived from the sale of the bonds*         Opfnfon Number
O-131:!* .The determination      of necessary expense must
be based upon facts peculiar       to each issue, the knowl-
edge of which obvfously fs within the province of the
persons charged by law with administering         the affairs
of the issuing agency.       It will be observed that the
law has conferred upon the County Superintendent the
duty of approving expendetupes of common school dls-
tr9cts (Article     2693, Revised Cfv%l Statutes)      and we
gather from the facts stated in the instant matter
that such offfcer     has exercised his authority by de-
clining    to approve the payment in questfon.       It must,
therefore,    be presumed by this department that he has
possecsfon    of the facts,    and his judgment thereon can-
not be questioned fn the absence of a showfng that
he is arbitrarily     abusing the authorfty vested in him.
                                                   -?
                  h
                                                                      .   .   I




Honorable      H. Pat Edwards, page 4 (O-3774)


               We, therefore,   hold   that under the law his
action   is    concluelve   on us.
mmnm          Auc3 27, 1941                 Very truly   yours
/e/   Grover    Sellers                ATTORNEY
                                              GEIVRRAL
                                                     OF TEXAS
FIRST ASSISTANT
ATTORNEY GENERAL                       By   /6/   Claud 0. Boothman
                                                  Claud 0. Boothman
COB-s:lm                                                  Assistant